 



EX-10.4 CREDIT AGREEMENT
CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (this “Agreement”) dated the ___ day of May, 2006,
confirms the mutual agreements among CPI INTERNATIONAL TOURING INC., a Barbados
corporation, CPI TOURING (USA), INC., a Delaware corporation, GRAND
ENTERTAINMENT (ROW), LLC, a Delaware limited liability company, CPI
ENTERTAINMENT CONTENT (2005), INC., a Delaware corporation (“Grand 2005”), and
CPI ENTERTAINMENT CONTENT (2006), INC., a Delaware corporation (each
individually referred to herein as a “Borrower” and collectively referred to
herein as the “Borrowers”), SFX ENTERTAINMENT, INC., a Delaware corporation
(“Lender”), and LIVE NATION, INC., a Delaware corporation (“Lender Guarantor”),
parties with CPI Entertainment Rights Inc., a Barbados corporation, Concert
Productions International Inc., a Barbados IBC corporation, SAMCO Investments
Ltd., a Turks and Caicos company, and certain others (the “CPI Sellers”) to that
certain Stock Purchase Agreement dated of even date herewith (the “Stock
Purchase Agreement”), in connection with the revolving credit facility described
in Section 2 below (the “Revolving Credit Facility”).
     Section 1. Certain Defined Terms. As used herein, the following terms shall
have the following meanings:
     (a) “Applicable Rate” shall mean, for any calendar quarter or portion
thereof, the per annum rate of interest reported by Lender in its Form 10-Q
filed with respect to the previous calendar quarter as its weighted average cost
of debt for such quarter; provided if Lender is not required to file a Form
10-Q, or if any From 10-Q does not set forth the weighted average cost of debt
for Lender, the “Applicable Rate” for any calendar quarter, or any portion
thereof, shall be the per annum rate of interest determined by Lender in the
exercise of its reasonable discretion on or about the first day of each calendar
quarter to be the average cost of Lender’s borrowed funds for the immediately
preceding calendar quarter, taking into account among other factors the overall
cost of borrowing under Lender’s then effective senior credit facility, if any.
The Applicable Rate through June 30, 2006 shall be seven and forty-five
hundredths percent (7.45%) per annum.
     (b) “Board of Directors” shall include a board of directors, a board of
managers or any similar body.
     (c) “Business Day” shall mean a day other than a Saturday, Sunday, or legal
holiday for commercial banks under the laws of the State of New York.
     (d) Intentionally omitted.
     (e) “Excluded Project” shall mean any discrete activity undertaken by a
Borrower or Subsidiary designated as such in writing to Lender by the Board of
Directors of such Borrower or Subsidiary.
     (f) “GAAP” shall mean United States generally-accepted accounting
principles consistently applied.
     (g) Intentionally omitted.
     (h) “Letters of Credit” shall mean the Streisand Letter of Credit and any
Future Permitted Music Tour Letter of Credit.





--------------------------------------------------------------------------------



 



     (i) “Material Adverse Effect” shall mean a material adverse effect on the
business, operations and properties of the Borrowers and the Subsidiaries, taken
as a whole.
     (j) “Material Subsidiary” shall mean Concert Productions International
(USA) LLC, a Delaware limited liability company, CPI Touring (BS-US), LLC, a
Delaware limited liability company, Concerts Productions International
(LOTR) Inc., a Canadian corporation, and each other Subsidiary determined by
Lender from time to time in the exercise of its reasonable discretion after
consultation with one or more of the Borrowers, to be material.
     (k) “Maximum Rate” shall mean the maximum non-usurious rate permitted by
applicable law.
     (l) Intentionally omitted.
     (m) “Ordinary Expiration Date” shall mean the earlier to occur of
(i) Lender’s exercise of the Put Option and (ii) the fifth (5th) anniversary of
the date hereof.
     (n) “Permitted Dividends” shall mean, for any calendar year, an amount
equal to the consolidated net income of all Borrowers for such calendar year,
determined in accordance with GAAP as if all of the Borrowers were a single
accounting entity, except that (A) all Project Revenues and Project Expenses
attributable to Short-Term Projects that ended during such year shall be
included in the determination of net income for such year, regardless of the
year in which such Project Revenues were received or such Project Expenses were
incurred, (B) all Project Revenues and Project Expenses attributable to
Short-Term Projects that did not end during such year shall not be included in
the calculation of net income for such year, notwithstanding their receipt or
incurrence during such year, and (C) no revenues or expenses attributable to
Excluded Projects shall be included in the calculation of net income for such
year.
     (o) “Pre-Expiration Project” shall mean (i) any Future Permitted Music Tour
for which a Borrower has entered into a touring agreement with, or has otherwise
legally committed to, the touring artist prior to the Ordinary Expiration Date
or (ii) any other Project that has been formally approved for development,
production and operation by the Board of Directors or Board of Managers of a
Borrower, and for which an Approved Project Budget has been delivered to Lender,
prior to the Ordinary Expiration Date.
     (p) “Project” shall mean any discrete activity, except for Excluded
Projects, undertaken by a Borrower or Subsidiary for a Permitted Purpose.
     (q) “Project Expenses” shall mean, for any period, the amount of all costs
and expenses, whether or not capitalized, that are paid with respect to all
Projects during such period, but in no event will costs of a Project in excess
of the Approved Project Budget for such Project be used in the calculation of
the amount of Project Expenses.
     (r) “Project Revenues” shall mean, for any period, the amount of all
revenues generated by all Projects during such period.
     (s) “Short-Term Project” shall mean (i) any Future Permitted Music Tour,
regardless of schedule, (ii) each other Project that is scheduled to be
completed within nine (9) months after its initial public performance or
presentation, and (iii) each other project that is scheduled to be completed
longer than nine (9) months after its initial public performance or presentation
that the Board of Directors of the applicable Borrower or Subsidiary and Lender
mutually determine to designate as a Short-Term Project.

2



--------------------------------------------------------------------------------



 



     (t) “Type” shall mean, for purposes of the interest rate payable hereunder
with respect to an Advance and the application of principal payments hereunder,
whether such Advance is an Initial Advance, Working Capital Advance, Music
Touring Advance, Ancillary Rights Advance, Non-Touring Live Project Advance,
Permanent Capital Expenditure Advance, Streisand Letter of Credit Advance,
Future Permitted Music Tour Letter of Credit Advance, Permitted Dividend Advance
or Deferred Initial Advance.
     (u) “UCC” shall mean the Uniform Commercial Code as adopted in the State of
New York.
     (v) “Working Capital Expenses” shall mean, for any period, the amount of
all costs and expenses of the Borrowers paid during such period that (i) are
appropriate to properly operate the business of the Borrowers, (ii) are not
allocated as Project Expenses to any one or more Projects, and (iii) after the
Ordinary Expiration Date, are allocable only to Pre-Expiration Projects, but in
no event will costs and expenses in excess of any Borrower’s operating budget
(as approved by its Board of Directors from time to time prior to the
Termination Date) during any year be used in the calculation of the amount of
Working Capital Expenses.
     Section 2. Revolving Credit Facility. Subject to the terms of this
Agreement, Lender agrees to make advances (“Advances”) under the Revolving
Credit Facility pursuant to the following terms and conditions:
     (a) Purpose: Advances may be used by the Borrowers only for the following
purposes (individually referred to herein as a “Permitted Purpose” and
collectively referred to herein as the “Permitted Purposes”):
     (1) payment by the Borrowers to (i) Concert Productions International Inc.
of the sum of $4,813,538.00 in exchange for the purchase by one or more of the
Borrowers of the assets and/or entities described in Sections I.A. and III.A. of
Schedule 1 hereto, and in reimbursement of the funds advanced to or for the
benefit of one or more of the Borrowers, as described in Section VI of
Schedule 1 hereto, (ii) SAM Tour (USA) Inc. of the sum of $915,645.00 in
exchange for the purchase by one or more of the Borrowers of the assets and/or
entities described in Section II.A. of Schedule 1 hereto, (iii) TGA
Entertainment Ltd. of the sum of $2,285,126.00 in exchange for the purchase by
one or more of the Borrowers of the assets and/or entities described in
Sections II.B. and III.C. of Schedule 1 hereto, (iv) CPI Entertainment Rights,
Inc. of the sum of $6,729,276.00 in exchange for the purchase by one or more of
the Borrowers of the assets and/or entities described in Section III.B. of
Schedule 1 hereto, (v) one or more persons the sum of $6,380.00 in repayment of
advances described in Section IV.D. of Schedule 1 hereto, (vi) CPI Canada
Management Inc. of the sum of $2,045,349.00 in reimbursement of services
rendered to and/or funds advanced to or for the benefit of one or more of the
Borrowers, as described in Section VII of Schedule 1 hereto, and (vii) Torys
LLP, counsel to the Borrowers, of $120,000.000 in payment of certain legal fees
services rendered in connection with the Corporate Restructuring (as defined in
the Stock Purchase Agreement) (Advances for the purposes described in this
clause (1) are referred to herein as the “Initial Advances”);
     (2) payment of Working Capital Expenses (Advances for the purposes
described in this clause (2) are referred to herein as “Working Capital
Advances”);
     (3) promotion by a Borrower of Projects that are music concert tours that
(A) would achieve, using reasonable ticket scaling and other reasonable revenues
projections, a financial break-even with tour-wide attendance of 75% or less of
the total number of tickets available for sale during the entirety of the tour
or project (with the understanding that (i) ancillary tour-related

3



--------------------------------------------------------------------------------



 



revenue to be derived from such tour will be included in determining whether or
not break-even will be achieved and (ii) the policies that will be utilized in
determining whether the foregoing test is satisfied will be consistent with the
past practices, policies and assumptions utilized in the analysis of previous
tours on which a Borrower and Lender have collaborated and thereafter on a basis
consistent with the practices, policies and assumptions utilized in the analysis
of other Future Permitted Music Tours) or (B) are otherwise approved by the
Board of Directors of the applicable Borrower (“Future Permitted Music Tours”);
provided that the sum of the aggregate amount of outstanding Music Touring
Advances plus the face amount of the Streisand Letter of Credit (hereinafter
defined), if then outstanding, plus the face amount of all outstanding Future
Permitted Music Tour Letters of Credit (hereinafter defined) issued in support
of the promotion of the Borrowers’ music concert tours shall never exceed
$200,000,000.00 at any one time (Advances for the purposes described in this
clause (3) are referred to herein as “Music Touring Advances”);
     (4) acquisition and exploitation by a Borrower of intellectual property
rights of enduring value that relate to or derive from live entertainment
performances, such as DVD rights, merchandise rights and manuscript rights, to
the extent such activities have been approved by the Board of Directors of the
applicable Borrower (Advances for the purposes described in this clause (4) are
referred to herein as “Ancillary Rights Advances”);
     (5) production by a Borrower of live theatrical shows and other live
projects (other than music concert tours), to the extent such projects have been
approved by the Board of Directors of the applicable Borrower (Advances for the
purposes described in this clause (5) are referred to herein as “Non-Touring
Live Project Advances”);
     (6) acquisition by a Borrower of real estate and other capital expenditures
(including for the purpose of acquiring Subsidiaries) necessary to conduct the
business of any of the Borrowers to the extent such expenditures are approved by
the Board of Directors of the applicable Borrower (Advances for the purposes
described in this clause (6) are referred to herein as “Permanent Capital
Expenditure Advances”);
     (7) payments to Lender necessary to reimburse Lender for any reimbursement
obligation it incurs as a result of any draw on the Streisand Letter of Credit
(Advances for the purposes described in this clause (7) are referred to herein
as “Streisand Letter of Credit Advances”);
     (8) reimbursement to Lender for any reimbursement obligation it incurs as a
result of any draw on any Future Permitted Music Tour Letter of Credit (Advances
for the purposes described in this clause (8) are referred to herein as “Future
Permitted Music Tour Letter of Credit Advances”);
     (9) payment of Permitted Dividends (advances for the payment of Permitted
Dividends are referred to herein as “Permitted Dividend Advances”); and
     (10) payment of the amounts set forth in the column titled “Funding
required” on Schedule 2 hereto in connection with the transfer of the Deferred
Entertainment Investments listed on Schedule 2 hereto (Advances for the purposes
described in this clause (10) are referred to herein as the “Deferred Initial
Advances”).
The Borrowers may form one or more wholly-owned subsidiaries (individually
referred to herein as a “Subsidiary”, and collectively referred to herein as the
“Subsidiaries”). All Investment Property (as

4



--------------------------------------------------------------------------------



 



defined in the UCC) in any Subsidiary owned or acquired by any Borrower or
another Subsidiary shall be pledged to Lender to secure the obligations of the
Borrowers hereunder, pursuant to the Security Agreement or other documentation
reasonably requested by Lender, and the applicable Borrower or Subsidiary shall
take all actions that may be reasonably requested by Lender to perfect Lender’s
security interests in such Investment Property. In addition, if such Subsidiary
is a Material Subsidiary, such Material Subsidiary shall become a party to the
Security Agreement, as a debtor, and take such other action as Lender may
reasonably require in order to perfect Lender’s security interests in the assets
of such Material Subsidiary. Upon compliance with the foregoing provisions, and
subject to the other terms and conditions of this Agreement, Advances hereunder
may be utilized by Material Subsidiaries for Projects for Permitted Purposes.
In no event may any Advances be used by any Borrower or any Subsidiary for, or
for any purpose related to, any Excluded Project.
     (b) Advance Procedures:
     (i) The Initial Advances shall be made by Lender upon execution of this
Agreement and satisfaction of the other conditions set forth in Section 8 hereof
and the Deferred Initial Advances shall be made by Lender within three
(3) Business Days after completion of each transfer of a Deferred Entertainment
Investment, as applicable. All Advances pursuant to this Section 2(b)(i) shall
be made by wire transfer to Account Number 751-713-619 maintained by SAM Tour II
(USA) Inc. with HSBC Bank USA, One HSBC Center, Buffalo, New York 14203, Attn.:
Bernadice Smoot, ABA Number 021 001 088.
     (ii) On or about the first day of each calendar quarter, commencing with
respect to the calendar quarter beginning July 1, 2006, the Lender and each
Borrower shall meet to determine the anticipated cash needs for each Borrower
during such calendar quarter and the amount of payments hereunder such Borrower
is expected to make during such calendar quarter. Lender and each Borrower shall
determine (A) the amount of cash or cash equivalents held by such Borrower on
the first day of such calendar quarter, (B) the amount of revenues and other
cash expected to be received by such Borrower during such calendar quarter and
(C) the expected cash outlays for such Borrower during such calendar quarter.
Based upon such determinations, Lender and each Borrower shall agree in writing
to the amount, if any, of Advances expected to be required by such Borrower
during such calendar quarter and/or the amount, if any, of repayments of
Advances (and interest thereon) expected to be made by such Borrower on or prior
to the last day of such calendar quarter. If any Borrower fails to meet with
Lender to make such determinations, Lender shall have the right to make such
determinations, based upon the information then available to it, and such
determinations shall be fully binding on the Borrowers as if the Borrowers had
agreed to them specifically. Within three (3) Business Days after such agreement
is reached between Lender and such Borrower, if the decision is that such
Borrower requires an Advance during such calendar quarter, Lender shall make an
Advance in the required amount to such Borrower. If such Approved Project Budget
has not previously been delivered to Lender, prior to an Advance with respect to
a Project, the applicable Borrower shall provide Lender with a copy of the
budget for such Project, approved by the Board of Directors of the applicable
Borrower (such budget, as it may be updated at any time prior to the Termination
Date, with the approval of such Board of Directors, and delivered to Lender, is
referred to herein as the “Approved Project Budget”).

5



--------------------------------------------------------------------------------



 



     (iii) Except as provided in Section 2(b)(iv) below, any Borrower may
request from Lender additional Advances, so long as such Advance is for a
Permitted Purpose and such Borrower is otherwise entitled thereto, by delivering
to Lender a Request for Additional Advance in the form attached as Exhibit “A”
hereto, at least three (3) Business Days prior to the date such Advance is
desired. If such Approved Project Budget has not previously been delivered to
Lender, the first Request for Advance with respect to a Project shall contain a
copy of the Approved Project Budget for such Project.
     (iv) After the Ordinary Expiration Date, Lender shall not be required to
make any Advances hereunder other than Advances with respect to Pre-Expiration
Projects. In no event shall Lender be required to advance pursuant to this
Section 2(b)(iv), with respect to any Pre-Expiration Projects, more than the
budgeted amount set forth in the Approved Project Budget for such Pre-Expiration
Project.
     (v) Each Request for Advance shall constitute a representation and warranty
by the Borrowers that all representations and warranties set forth in this
Agreement are true and correct as of the date of such Request for Advance.
Streisand Letter of Credit Advances will be made by Lender to itself, and Future
Permitted Music Tour Letter of Credit Advances will be made to the Issuing Bank
of the applicable Future Permitted Music Tour Letter of Credit, or to Lender if
Lender has previously reimbursed the applicable Issuing Bank for a draw under a
Future Permitted Music Tour Letter of Credit. If, on the date any other Advance
is desired, the Borrowers are in compliance with all material requirements of
this Agreement, Lender shall make such Advance by wire transfer to the
appropriate payee (pursuant to wire transfer instructions included within the
applicable Request for Advance), or deposit the amount of such Advance into an
account of the requesting Borrower. Each Advance made by wire transfer shall
bear interest from the date such wire transfer is made, and each Advance made by
delivery into an account of a Borrower shall bear interest from the date such
deposit is made into such account.
     (c) Term: Lender agrees to make Advances hereunder, and to cause Future
Permitted Music Tour Letters of Credit to be issued, subject to the terms and
conditions of this Agreement, from the date hereof through the earlier to occur
of (1) Lender’s exercise of the Put Option (except for Advances described in
Section 2(b)(iv) above), (2) the date Lender owns no equity interest in any of
the Borrowers, (3) termination of the Revolving Credit Facility by Lender
pursuant to Section 9 hereof, (4) termination of the Revolving Credit Facility
by Lender and Borrowers in writing and (5) the date that is five (5) years after
the date of this Agreement (except for Advances described in Section 2(b)(iv)
above) (the earlier of such dates being referred to herein as the “Termination
Date”).
     (d) Letters of Credit.
     (1) Lender has applied for, or will apply for, and is or will be
responsible for reimbursement upon any draw under, an Irrevocable Letter of
Credit in the face amount of $62,000,000, issued or to be issued for the benefit
of BSB Touring, Inc. (the “Streisand Letter of Credit”).
     (2) Any Borrower may request Lender to cause a financial institution with
whom Lender has a relationship for the issuance of letters of credit (an
“Issuing Bank”) to issue letters of credit (“Future Permitted Music Tour Letters
of Credit” which, for purposes of this definition, will exclude the Streisand
Letter of Credit) for the account of such Borrower, in support of a Future
Permitted Music Tour, by delivering to Lender a Request for Letter of Credit

6



--------------------------------------------------------------------------------



 



in the form attached as Exhibit “B” hereto, at least five (5) Business Days
prior to the requested date of issuance, setting forth the requested purpose,
beneficiary and terms of such Future Permitted Music Tour Letter of Credit and,
if not previously delivered to Lender, the Approved Project Budget for such
Future Permitted Music Tour, accompanied by such other documents and instruments
as Lender may reasonably require. Each Request for Letter of Credit shall
constitute a representation and warranty by the Borrowers that all
representations and warranties set forth in this Agreement are true and correct
as of the date of such Request for Letter of Credit. If, on the date such Future
Permitted Music Tour Letter of Credit is requested to be issued, the Borrowers
are in compliance with all material requirements of this Agreement, Lender shall
cause an Issuing Bank to issue such Future Permitted Music Tour Letter of Credit
and deliver same to or at the direction of the requesting Borrower. No Future
Permitted Music Tour Letter of Credit may have an expiration date on or after
the date that is 18 months after the date of issuance. All issuances of Future
Permitted Music Tour Letters of Credit shall be subject to the agreement of an
Issuing Bank to issue such Future Permitted Music Tour Letter of Credit (failing
which Lender shall use commercially reasonable efforts to procure such agreement
from a different financial institution). Simultaneous with the Request for
Letter of Credit relating to the issuance of a Future Permitted Music Tour
Letter of Credit, (and promptly after request from Lender with respect to all
subsequent out-of-pocket costs and fees incurred by Lender to maintain such
Future Permitted Music Tour Letter of Credit) the requesting Borrower shall pay
to Lender the amount of all costs and fees incurred or to be incurred by Lender
in connection with the issuance and maintenance of such Future Permitted Music
Tour Letter of Credit.
     (3) If Lender is required to reimburse the bank that issued the Streisand
Letter of Credit for any draws made thereunder, Lender shall, and the Borrowers
hereby authorize Lender to, without the necessity of any Borrower submitting a
Request for Advance, immediately make a Streisand Letter of Credit Advance to
itself, to reimburse itself for the reimbursement of such payment under the
Streisand Letter of Credit. If any Future Permitted Music Tour Letter of Credit
is presented for payment by the beneficiary thereof, Lender shall make a Future
Permitted Music Tour Letter of Credit Advance, without the necessity of any
Borrower submitting a Request for Advance, to the applicable Issuing Bank, to
reimburse such Issuing Bank for the payment under such Future Permitted Music
Tour Letter of Credit, or to Lender if Lender has previously reimbursed such
Issuing Bank for a draw made under such Future Permitted Music Tour Letter of
Credit. Streisand Letter of Credit Advances and Future Permitted Music Tour
Letter of Credit Advances may be made by Lender whether or not the Borrowers
would then be entitled to an Advance pursuant to the terms of this Agreement.
     (4) The obligation of the Borrowers to repay Streisand Letter of Credit
Advances upon the terms and conditions set forth herein shall amend, restate and
supersede the indebtedness and liability of CPI-Touring (BS-US), LLC under that
certain $5,000,000 Promissory Note dated as of March 8, 2006, by BSB Touring
Inc. (BS-US), LLC, payable to Lender (the “Streisand Note”). None of the rights,
titles, liens, security interests or equities securing repayment of the
Streisand Note are released, but are hereby carried forward and recognized to be
still in force and effect as security for all obligations and indebtedness of
the Borrowers, or any of them, under this Agreement. On or within a reasonable
period of time after the execution of this Agreement, Lender shall return the
Streisand Note to CPI-Touring (BS-US), LLC.
     Section 3. Promise to Pay, Interest Rate and Repayment Terms.
     (a) Promise to Pay. Each Borrower promises to pay to Lender the aggregate
unpaid principal amount of Advances made by Lender to any Borrower pursuant to
this Agreement, in lawful money of the

7



--------------------------------------------------------------------------------



 



United States of America, and to pay interest on such advanced and unpaid
principal amounts, from the date of advance thereof until repaid, at the rate or
rates set forth herein.
     (b) Interest Rate.
     (1) Subject to the provisions of this paragraph (1), and paragraphs (2) and
(3) of this Section 3(b), the Borrowers shall pay interest on (A) Music Touring
Advances, Streisand Letter of Credit Advances and Future Permitted Music Tour
Letter of Credit Advances at the Applicable Rate, (B) Working Capital Advances
and Ancillary Rights Advances at the Applicable Rate plus one percent (1%) per
annum and (C) Non-Touring Live Project Advances and Permanent Capital
Expenditure Advances, at the Applicable Rate plus two percent (2%) per annum.
The Initial Advances shall be of the Type shown on Schedule 1 hereto and the
Deferred Initial Advances shall be of the Type shown on Schedule 2 hereto. Each
subsequent Advance other than Permitted Dividend Advances shall be of the Type
shown on the first Request for Advance submitted in connection therewith, unless
Lender determines that it is of a different Type. The Borrowers shall pay
interest on a Permitted Dividend Advance at the Applicable Rate plus a
percentage between zero percent (0%) and two percent (2%) per annum, as
determined by Lender in its reasonable discretion after consultation with one or
more of the Borrowers, to reflect the Types of the Projects from which the
revenues generating principal payments hereunder during the year prior to the
year in which the Permitted Dividend Advance is made were derived. Any accrued
and unpaid interest hereunder on the first day of each month shall itself accrue
interest at the same rate as the Type of Advance for which such interest has
accrued.
     (2) Subject to the provisions of paragraph (3) of this Section 3(b), in the
event that, and for so long as any Event of Default hereunder shall have
occurred and be continuing, then and in any such event, the outstanding
principal amount hereunder shall bear interest at the same rate as the Type of
Advance for which interest has been accrued plus two percent (2%) per annum.
     (3) Notwithstanding anything contained herein to the contrary, in no event
shall the interest rate payable hereunder exceed the Maximum Rate (hereinafter
defined).
     (4) All payments made by any Borrower hereunder will be made without
setoff, counterclaim or other defense, free and clear of, and without deduction
or withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any tax, levy, impost, duty, fee, assessment or
other charge imposed on or measured by the net income, net profits or net worth
of Lender and all interest, penalties or similar liabilities with respect to all
such taxes, levies, imposts, duties, fees, assessments or other charges) (all
such non-excluded taxes, levies, imposts, duties, fees, assessments or other
charges being referred to collectively as “Taxes”). If any Taxes are so levied
or imposed on Lender, the Borrowers agree to pay the full amount of such Taxes,
and such additional amounts as may be necessary so that every payment of all
amounts due under this Agreement, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein. If
any amounts are payable in respect of Taxes pursuant to the preceding sentence,
the Borrowers agree to reimburse Lender for all taxes imposed on or measured by
the net income, net profits or any franchise tax based on net income, net
profits or net worth, of Lender and for any withholding of taxes as Lender shall
reasonably determine are payable by, or withheld from, Lender, in respect of
such amounts so paid to or on behalf of Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of

8



--------------------------------------------------------------------------------



 



Lender pursuant to this sentence. The Borrowers agree to indemnify and hold
harmless Lender, and reimburse Lender upon its written request, for the amount
of any Taxes so levied or imposed and paid by Lender.
     (5) If requested by a Borrower, Lender will deliver a copy of its then most
recently filed Form 10-Q to such Borrower, which copy may be an electronic copy.
Lender shall not be required to deliver more than one Form 10-Q per quarter to
the Borrowers, and such delivery may be effected by placing one or more of the
Borrowers on a list to receive automated electronic copies of its Form 10-Q’s
and/or other SEC filings.
     (c) Repayment Terms. The following repayment provisions shall be in effect
from the date hereof through the Ordinary Expiration Date:
     (1) If a Borrower so elects, all revenues of such Borrower shall be
deposited into an account over which the Lender shall have control, and all
amounts in such account at the end of each Business Day shall be transferred to
Lender and applied as set forth in clause (4) below as of the next Business Day.
     (2) On or before the last day of each calendar quarter, commencing June 30,
2006, each Borrower shall pay to Lender, to be applied as set forth in clause
(4) below, the amount, if any, by which the amount agreed by Lender and such
Borrower pursuant to Section 2(b)(ii) hereof to be repaid to Lender hereunder
during such quarter exceeds the amount repaid by such Borrower during such
quarter pursuant to clause (1) above and clause (3) below.
     (3) If Ticketmaster (or any other ticketing agency with whom any Borrower
has an arrangement or agreement concerning the sale of tickets to events
promoted by such Borrower) transmits directly to Lender any funds due and owing
by such ticketing agency to a Borrower, such sums shall be applied by Lender,
effective as of the Business Day after receipt thereof by Lender in the manner
described in clause (4) below.
     (4) All amounts received by Lender pursuant to this Section 3(c) shall be
applied first to any unpaid fee, expense reimbursement or other amount (other
than principal and interest) due hereunder, then to accrued and unpaid interest
hereunder, and then to the unpaid principal amount of Advances. The Types of
Advances to which interest and principal payments shall be applied will be
determined by Lender, in its reasonable discretion after consultation with one
or more of the Borrowers, to reflect the Types of the Projects from which the
revenues generating such principal payments were derived.
     (5) The balance of unpaid principal and accrued and unpaid interest on the
Revolving Credit Facility shall be due and payable on the Termination Date,
unless the Termination Date occurs as a result of the occurrence of an Ordinary
Expiration Date, in which event the provisions of Section 3(d) hereof shall
thereafter become applicable to repayment of amounts outstanding under the
Revolving Credit Facility.
     (6) If, on the Termination Date (unless the Termination Date occurs as a
result of the occurrence of an Ordinary Expiration Date, in which event the
provisions of this Section 3(c)(6) shall not apply), any Letter of Credit is
outstanding, the Borrowers shall, on such date, deposit into an interest-bearing
cash collateral account (the “Cash Collateral Account”) in the name of Lender,
to be maintained by Lender as security for repayment of the indebtedness
hereunder, the aggregate maximum undrawn amount under the outstanding Letters of
Credit. Upon any draw on any Letter of Credit, Lender shall have the right to
withdraw the amount of such draw from such

9



--------------------------------------------------------------------------------



 



account and apply the same against the indebtedness due hereunder. On an
approximately quarterly basis, Lender will determine whether the amount in the
Cash Collateral Account exceeds the then aggregate maximum undrawn amount of all
outstanding Letters of Credit. If such an excess exists, Lender shall release to
one or more of the Borrowers the amount of such excess.
     (d) Repayment Terms After Ordinary Expiration Date. The following repayment
provisions shall be in effect, if at all, after the Ordinary Expiration Date;
however, the following provisions shall never become effective or otherwise
apply if the Termination Date does not arise because of the occurrence of an
Ordinary Expiration Date:
     (1) All cash and cash equivalents held by the Borrowers on the Ordinary
Expiration Date shall be immediately paid to Lender to be applied as set forth
in clause (5) below. Within ten (10) Business Days after the occurrence of the
Ordinary Expiration Date, Lender and each Borrower shall meet and make the
determinations described in Section 2(b)(ii) hereof with respect to the period
from the date of such meeting through the day before the same day of the next
month. Thereafter, the determinations described in Section 2(b)(ii) hereof shall
be made monthly, on the same day of the month as the initial determination under
this Section 3(d)(1), with all projections, advances and repayment schedules
being made for such month, rather than a calendar quarter. If any Borrower fails
to meet with Lender to make such determinations, Lender shall have the right to
make such determinations, based upon the information then available to it, and
such determinations shall be fully binding on the Borrowers as if the Borrowers
had agreed to them specifically. In addition, for purposes of this
Section 3(d)(1), such determinations shall be made taking into account only
(i) the Pre-Expiration Projects (and not any other projects) and (ii) that
portion of Working Capital Expenses allocated to the Pre-Expiration Projects
(and not to other projects) using good accounting practices, consistently
applied, for such allocation.
     (2) If a Borrower so elects, all revenues of such Borrower shall be
deposited into an account over which the Lender shall have control, and all
amounts in such account at the end of each Business Day shall be transferred to
Lender and applied as set forth in clause (5) below as of the next Business Day.
     (3) On or before the date that is one month after the day of each meeting
described in clause (1) above, each Borrower shall pay to Lender, to be applied
as set forth in clause (5) below, the amount, if any, by which the amount agreed
by Lender and such Borrower pursuant to clause (1) above to be repaid to Lender
hereunder during such month exceeds the amount repaid by such Borrower during
such month pursuant to clause (2) above and clause (4) below.
     (4) If Ticketmaster (or any other ticketing agency with whom any Borrower
has an arrangement or agreement concerning the sale of tickets to events
promoted by such Borrower) transmits directly to Lender any funds due and owing
by such ticketing agency to a Borrower, such sums shall be applied by Lender,
effective as of the Business Day after receipt thereof by Lender in the manner
described in clause (5) below.
     (5) All amounts received by Lender pursuant to this Section 3(d) shall be
applied first to any unpaid fee, expense reimbursement or other amount (other
than principal and interest) due hereunder, then to accrued and unpaid interest
hereunder, then to the unpaid principal amount of Advances and then, if any
Letter of Credit is still outstanding, to the Cash Collateral Account, in an
amount up to the then aggregate maximum undrawn amount of all outstanding
Letters of Credit. The Types of Advances to which interest and principal
payments shall be applied will be determined by Lender, in its reasonable
discretion after consultation with one or more of the

10



--------------------------------------------------------------------------------



 



Borrowers, to reflect the Types of Projects from which the revenues generating
such interest and principal payments were derived. On an approximately quarterly
basis, Lender will determine whether the amount in the Cash Collateral Account
exceeds the then maximum undrawn amount of all outstanding Letters of Credit. If
such an excess exists, Lender shall deliver to one of the Borrowers the amount
of such excess. If, upon the expiration and return to Lender of any Letter of
Credit, the amount in the Cash Collateral Account exceeds the maximum undrawn
amount of all outstanding Letters of Credit, then Lender shall release the
amount of such excess from the Cash Collateral Account to the Borrower on whose
account such expired Letter of Credit was issued.
     (e) Payments Received on Non-Business Days. Any payments hereunder received
or deemed received by Lender on a day that is not a Business Day shall be deemed
received by Lender for all purposes on the next Business Day.
     (f) Voluntary Prepayments. The Borrowers may prepay at any time, without
premium or penalty, all or any portion of the outstanding principal of the
Revolving Credit Facility, so long as Lender is given at least one (1) Business
Day advance written notice of such prepayment, and all accrued and unpaid
interest with respect to such prepaid principal is simultaneously prepaid.
     Section 4. Representation and Warranties. Each Borrower represents and
warrants to Lender that, as of the date hereof and as of the date of each
advance under the Revolving Credit Facility:
     (a) Organization, Authority, Etc. Each Borrower is a corporation or limited
liability company, duly organized, legally existing and in good standing under
the laws of the jurisdiction set forth in the first paragraph of this Agreement,
and is qualified as a foreign corporation or limited liability company in all
jurisdictions where such qualification is necessary and the failure to be so
qualified could reasonably be expected to have a Material Adverse Effect. Each
Borrower and Subsidiary is authorized to execute this Agreement, the Security
Agreement to which it is a party, and all the other Loan Documents (hereinafter
defined), and those documents or instruments, when executed and delivered will
be valid and binding obligations of such Borrower or Subsidiary, enforceable in
accordance with their terms and do not violate the provisions of the corporate
charter, bylaws, certificate of formation or operating agreement of such
Borrower or Subsidiary or any contract, agreement, law or regulation to which
such Borrower or Subsidiary is subject.
     (b) Investments, Liabilities and Litigation. No Borrower or Subsidiary has
made any investments, guarantees or advances or incurred any liabilities except
for investments in, guarantees of, or advances to other entities in the ordinary
course of business and liabilities incurred in the ordinary course of business.
No Borrower or Subsidiary has any litigation and there is no legal or
administrative proceeding, investigation or other action pending or threatened
against or affecting such Borrower or Subsidiary which, in any case, involves
the possibility of any judgment or liability not fully covered by insurance, and
that could reasonably be expected to have a Material Adverse Effect.
     (c) Tax Returns. Each Borrower and Subsidiary has timely filed all tax
returns required to be filed by it and has paid all taxes or assessments related
to said returns.
     (d) No Default. No Borrower or Subsidiary is, or after giving effect to any
requested advance under the Revolving Credit Facility will be, in default in any
respect under this Agreement, any other Loan Document, or any other contract,
agreement, or instrument to which any Borrower or Subsidiary is a party or by
which any Borrower or Subsidiary may be bound, and the Borrowers are in
compliance with all applicable laws and regulations, the default or
non-compliance with which could reasonably be expected to have a Material
Adverse Effect..

11



--------------------------------------------------------------------------------



 



     (e) No Untrue Statements. Neither this Agreement nor any other information
furnished by any Borrower or Subsidiary to Lender pursuant to this Agreement or
any of the other Loan Document contains any untrue statement of a fact or omits
a fact necessary to make the statements not misleading.
     Section 5. Reporting Requirements. The Borrowers will deliver the following
reports to Lender:
     (a) Monthly Reports: Within five (5) Business Days of either (i) the last
day of each month or (ii) if such Borrower has arranged for the preparation of
such report by a third party, the date of receipt of the applicable report
prepared by such third party for such month, (1) a report of the revenues,
earnings and profits from Long-Term Projects of Borrower for such month, (2) a
report as of the last day of such month of the revenue, earnings and profit
status of Short-Term Projects of Borrower as of the last day of such month and
(3) after the occurrence of the Ordinary Expiration Date as a result of the
exercise by Lender of the Put Option, in addition to the reports described in
clauses (1) and (2) above, all other reports which Lender had received with
respect to periods prior to the Ordinary Expiration Date.
     (b) Annual Reports: Simultaneously with delivery of the monthly report
described in Section 5(a) hereof with respect to each December, a certificate
signed the chief financial officer(s) of the Borrowers stating whether the
Borrowers have kept and performed all covenants set forth in this Agreement and
the other Loan Documents and, if any Borrower has not, specifying the default
and corrective action, if any;
     (c) Notice of Default: Within five (5) days after any Borrower has
knowledge of the occurrence of a default under this Agreement, notice of such
default together with the Borrowers’ plans to correct such default;
     (d) Notice of Litigation: Promptly, but in any event within fifteen
(15) days after receipt of service thereof, notice of any litigation against any
Borrower in which the claimed liability of such Borrower is greater than
$100,000.00 (or alleging unspecified damages) if such claim is not fully covered
by insurance; and
     (e) Other Information: Such other information as Lender may reasonably
request from time to time.
     Section 6. Affirmative Covenants.
     (a) Compliance and Performance. Each Borrower will comply with all statutes
and governmental regulations and will pay all taxes, assessments, governmental
charges, claims for labor and the like. Each Borrower will maintain its
corporate existence and will remain in good standing in all jurisdictions in
which it is required to be qualified and will maintain its properties in good
and workable condition at all times. Each Borrower will perform all obligations
under this Agreement, and under all indentures, agreements, and contracts by
which such Borrower is bound. Each Borrower will maintain with financially sound
and reputable insurers reasonably acceptable to Lender, insurance with respect
to its properties and business against such liabilities, casualties, risks and
contingencies as is customary for its business naming Lender as loss payee with
respect to any insurance covering collateral securing the loans hereunder, and
will, upon Lender’s request, provide Lender an accurate and complete Evidence of
Property Insurance (on form ACORD 27). Upon Lender’s reasonable prior written
request, each Borrower will provide Lender and/or Lender’s representatives
access to such Borrower’s books, records and properties at such times during
ordinary business hours as Lender may request.

12



--------------------------------------------------------------------------------



 



     (b) Reimbursement; Indemnity. Each Borrower will reimburse Lender for all
its reasonable out-of-pocket costs and expenses in connection with the
enforcement of this Agreement or any other Loan Document. Each Borrower agrees
to indemnify and hold Lender harmless from any reasonable out-of-pocket costs or
expenses incurred by Lender as a result of the provisions of federal, state and
local environmental laws and ordinances, including without limitation the
Comprehensive Environmental Response, Compensation and Liability Act, as such
laws and ordinances may relate to any Borrower or any property or operations of
any Borrower.
     (c) Security.
     (i) The indebtedness and other obligations of the Borrowers hereunder shall
be secured by a first and prior security interest in, inter alia, (1) all
Accounts (as defined in the Security Agreement) of the Borrowers and Material
Subsidiaries now existing or hereafter to come into existence, (2) all Inventory
(as defined in the UCC) of the Borrowers and Material Subsidiaries now owned or
hereafter acquired, (3) all Equipment (as defined in the UCC), whether affixed
to real property or otherwise, of the Borrowers and Material Subsidiaries now
owned or hereafter acquired, (4) all Instruments, Chattel Paper, Documents and
General Intangibles (as such terms are defined in the UCC) of the Borrowers and
Material Subsidiaries now owned or hereafter acquired, (5) all Investment
Property (as defined in the Security Agreement) of the Borrowers and Material
Subsidiaries now owned or hereafter acquired, (6) all Deposit Accounts (as
defined in the UCC) of the Borrowers and Material Subsidiaries now owned or
hereafter acquired, and (7) all proceeds of the foregoing, all pursuant to a
Security Agreement (the “Security Agreement”) to be executed by each Borrower
and each Material Subsidiary in favor of Lender, and substantially in the form
attached hereto as Exhibit “C”.
     (ii) Lender agrees that, with respect to each Excluded Project, if required
by a third party lender financing such Excluded Project, Lender will release its
security interest in assets of the Applicable Borrower or Material Subsidiary
comprising such Excluded Project prior to or simultaneous with the execution of
appropriate loan documents as such third party lender may reasonably require.
     Section 7. Distributions. Except as otherwise provided in this Section 7,
none of the Borrowers will declare or pay any dividends or distributions. If the
Put Option has expired without having been exercised by the Lender, then the
Borrowers may thereafter declare and pay dividends or distributions with respect
to any calendar year in an amount that does not exceed the sum of (a) the amount
of the Permitted Dividends for such year plus (b) the amount of dividends or
distributions with respect to Excluded Projects permitted to be made for such
year by loan documents evidencing indebtedness for such Excluded Projects. The
Permitted Dividends for any year may be funded and paid at any time within
120 days after the end of such calendar year, whether or not an Event of Default
has occurred and is continuing, in order to permit the Borrowers sufficient time
to review the financial performance of the Borrowers for such calendar year and
determine the amount of the Permitted Dividends for such year.
     Section 8. Closing. The initial advance under the Revolving Credit Facility
shall be subject to the receipt by Lender of the following documents,
instruments and certificates (the “Loan Documents”), each of which shall be
reasonably satisfactory in form and substance to Lender and its counsel:
     (a) a copy of this Agreement executed by the Borrowers;

13



--------------------------------------------------------------------------------



 



     (b) the Security Agreement executed by each Borrower and each Material
Subsidiary;
     (c) a certificate of the Secretary of each Borrower and each Material
Subsidiary, certifying as to the Articles of Incorporation and Bylaws or
Certificates of Formation and operating agreement, as applicable, of such
Borrower or Material Subsidiary, resolutions of the Board of Directors of such
Borrower or Material Subsidiary, and the signatures of authorized officers of
such Borrower or Material Subsidiary;
     (d) a Certificate of Existence issued by the jurisdiction of incorporation
or organization with respect to each Borrower and Material Subsidiary; and
     (e) such other documents and instruments as may be reasonably requested by
Lender or its counsel.
     Section 9. Default and Remedies. It shall constitute an “Event of Default”
hereunder if (a) any Borrower fails to make when due any payment on the
indebtedness hereunder, (b) any Borrower fails to perform any of its other
agreements contained herein, (c) any Borrower or Subsidiary defaults under the
terms or provisions of any other Loan Document or any other agreement,
instrument or document executed in connection with or as security for the
Revolving Credit Facility, (d) any CPI Seller defaults under the Stock Purchase
Agreement, (e) any representation or warranty of any Borrower proves to have
been untrue in any material respect when made, (f) any petition in bankruptcy is
filed by any Borrower or any Material Subsidiary, or any order granting relief
under any bankruptcy or receivership law is filed with respect to any Borrower
or any Material Subsidiary, (g) any Borrower or any Material Subsidiary permits
a monetary judgment against it that could reasonably be expected to have a
Material Adverse Effect to remain undischarged for a period in excess of thirty
(30) days or (h) any Borrower or any Material Subsidiary dissolves. Upon the
occurrence of an Event of Default specified in clause (f) above, immediately,
and upon the occurrence of any other Event of Default hereunder at the option of
Lender, without notice to any Borrower or any other person, the obligation of
Lender to make any Advances (or deemed Advances) under the Revolving Credit
Facility other than Permitted Dividend Advances with respect to Permitted
Dividends for the prior calendar year that have not been previously made shall
be terminated, all indebtedness of the Borrowers, and each of them, to Lender
shall be immediately due and payable and Lender may take any other actions as
may be permitted by this Agreement, any other Loan Document or any other
document or instrument evidencing or securing the Revolving Credit Facility.
Each Borrower expressly waives presentment, demand, protest, notice of protest,
or other notice of dishonor of any kind including, without limitation, notice of
intent to accelerate the maturity of the indebtedness hereunder and notice of
acceleration of the maturity of the indebtedness hereunder.
     Section 10. Governing Law, Jurisdiction and Jury Waiver.
     (a) Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
DEEMED TO BE CONTRACTS MADE UNDER AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     (b) Jurisdiction/Jury Waiver. Each party hereby submits to the
non-exclusive jurisdiction of the state courts located in New York, NY and the
federal court located in the Southern District of New York with respect to all
actions brought under this Agreement or any other Loan Document, and hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such courts. The parties hereby irrevocably waive, to
the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding. EACH PARTY HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL

14



--------------------------------------------------------------------------------



 



BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.
     Section 11. Miscellaneous.
     (a) Joint and Several Liability. All obligations of the Borrowers under
this Agreement and the other Loan Documents shall be the joint and several
obligations of each of the Borrowers.
     (b) Notices. All notices shall be in writing and shall be sufficient in all
respects if delivered or sent by telecopy or registered or certified mail to the
telecopy number of address set forth on the signature page of this Agreement.
Any party may, by proper written notice hereunder to the other parties, change
its telecopy number or address to which notices shall thereafter be sent.
     (c) Successors and Assigns. All covenants and agreements herein contained
by or on behalf of each Borrower shall bind its successors and assigns and shall
inure to the benefit of Lender and its successors and assigns.
     (d) Renewals and Extensions. All provisions of this Agreement shall apply
with equal force and effect to each and all renewals and extensions, in whole or
in part, of this Agreement or the Revolving Credit Facility.
     (e) Accounting and Financial Terms. All accounting terms not expressly
defined shall be defined in accordance with GAAP. All determinations under this
Agreement shall be made in accordance with GAAP, except where expressly provided
to the contrary. All references to a preceding period shall mean the period
ending as of the end of the month, quarter or fiscal year for which the
applicable report is delivered. All references to a period immediately following
shall mean the period beginning on the first day of the month, quarter or fiscal
year following the end of the period for which the applicable report is
delivered.
     (f) No Waiver; Remedies Cumulative. No course of dealing on the part of
Lender or its officers or employees, or any failure or delay by Lender with
respect to exercising any right, power, or privilege of Lender under this
Agreement or any other Loan Document shall operate as a waiver thereof. The
rights and remedies of Lender under this Agreement and the other Loan Documents
shall be cumulative and the exercise or partial exercise of any such right or
remedy shall not preclude the exercise of any other right or remedy.
     (g) Invalid Provisions. In the event any one or more of the provisions
contained in this Agreement or any of the other Loan Documents shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or the other Loan Documents. Furthermore, in lieu of such
invalid, illegal or unenforceable provision, there shall automatically be added
a provision as similar in terms to such invalid, illegal or unenforceable
provision as may be possible and as may be valid, legal and enforceable.
     (h) Usury Savings Clause. Nothing contained in this Agreement or in any of
the other Loan Documents shall be construed to obligate any Borrower, under any
circumstances whatsoever, to pay interest in excess of the Maximum Rate. In the
event that any sums received from any Borrower are at any time under applicable
law deemed to be in excess of the maximum non-usurious amount Lender could
collect under applicable law, the effective rate of interest on the loans
hereunder shall be reduced to and be the Maximum Rate and each Borrower and all
sureties, endorsers and guarantors shall accept as their sole remedy under such
circumstances either the return of any sums of interest which may have been
collected and which produced a rate of interest in excess of the Maximum Rate or
the application of those

15



--------------------------------------------------------------------------------



 



sums as a credit against the unpaid principal amount of the loan, whichever
remedy may be elected by Lender.
     (i) Headings. The captions, headings and arrangements used in this
Agreement are for convenience only and do not in any way affect, limit, amplify
or modify the terms and provisions hereof.
     (j) Interpretation. Whenever appropriate in the context, terms used herein
in the singular also include the plural and vice versa. Unless otherwise
expressly provided, whenever the words “including”, “includes”, or “include”
shall be used, such words shall be understood to mean “including, without
limitation”, “includes, without limitation”, or “include, without limitation”.
     (k) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one agreement.
     Section 12. Entire Agreement. THIS WRITTEN LOAN AGREEMENT, TOGETHER WITH
THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
     Section 13. Compliance with Anti-Terrorism Laws. If Lender is subject to
the provisions of the USA Patriot Act (Title III of Pub.: 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), Lender hereby notifies each Borrower
that, pursuant to the Patriot Act, Lender is required to obtain, verify, and
record information that identifies each Borrower, which information includes the
name of each Borrower and other information that will allow Lender to identify
each Borrower in accordance with the Patriot Act, and each Borrower agrees to
provide such information from time to time to Lender.
     Section 14. Cross-References. The following terms are defined in the place
indicated below:

      Defined Term   Section Reference
Advances
  Section 2
Agreement
  Opening Paragraph
Ancillary Rights Advances
  Section 2(a)(4)
Applicable Rate
  Section 1(a)
Approved Project Budget
  Section 2(b)(ii)
Board of Directors
  Section 1(b)
Borrower(s)
  Opening Paragraph
Business Day
  Section 1(c)
Cash Collateral Account
  Section 3(c)(4)
CPI Sellers
  Opening Paragraph
Deferred Initial Advances
  Section 2(a)(10)
Deferred Entertainment Investment
  As defined in the Stock Purchase Agreement
Excluded Projects
  Section 1(e)
Future Permitted Music Tour Letter of Credit Advances
  Section 2(a)(8)
Future Permitted Music Tour Letters of Credit
  Section 2(d)(2)
Future Permitted Music Tours
  Section 2(a)(3)

16



--------------------------------------------------------------------------------



 



      Defined Term   Section Reference
GAAP
  Section 1(f)
Initial Advances
  Section 2(a)(1)
Issuing Bank
  Section 2(d)(2)
Lender
  Opening Paragraph
Letters of Credit
  Section 1(h)
Loan Documents
  Section 8
Material Adverse Effect
  Section 1(i)
Material Subsidiary
  Section 1(k)
Maximum Rate
  Section 1(g)
Music Touring Advances
  Section 2(a)(3)
Non-Touring Live Project Advances
  Section 2(a)(5)
Ordinary Expiration Date
  Section 1(m)
Patriot Act
  Section 13
Permanent Capital Expenditure Advances
  Section 2(a)(6)
Permitted Dividends
  Section 1(n)
Permitted Dividend Advances
  Section 2(a)(9)
Permitted Purpose(s)
  Section 2(a)
Pre-Expiration Project
  Section 1(o)
Project
  Section 1(p)
Project Expenses
  Section 1(q)
Project Revenues
  Section 1(r)
Put Option
  As defined in the Stock Purchase Agreement
Revolving Credit Facility
  Opening Paragraph
Security Agreements
  Section 6(c)
Short-Term Project
  Section 1(s)
Stock Purchase Agreement
  Opening Paragraph
Streisand Letter of Credit
  Section 2(d)(1)
Streisand Letter of Credit Advances
  Section 2(a)(7)
Streisand Note
  Section 2(d)(4)
Subsidiary/Subsidiaries
  Section 2
Taxes
  Section 3(b)(4)
Termination Date
  Section 2(c)
Type
  Section 1(t)
UCC
  Section 1(u)
Working Capital Advances
  Section 2(a)(2)
Working Capital Expenses
  Section 1(v)

[The remainder of this page is intentionally blank.]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  CPI INTERNATIONAL TOURING INC.    
 
           
 
  By: /s/   John H. Perkins
 
   
 
                Address for notices:         10 Alcorn Avenue, Suite 304        
Toronto, Ontario, Canada MV4 3A9         Telecopy No.: (212) 682-0200    
 
                CPI TOURING (USA), INC.    
 
           
 
  By: /s/   John H. Perkins
 
   
 
                Address for notices:         10 Alcorn Avenue, Suite 304        
Toronto, Ontario, Canada MV4 3A9         Telecopy No.: (212) 682-0200    
 
                GRAND ENTERTAINMENT (ROW), LLC    
 
           
 
  By:   /s/ John H. Perkins    
 
           
 
                Address for notices:         10 Alcorn Avenue, Suite 304        
Toronto, Ontario, Canada MV4 3A9         Telecopy No.: (212) 682-0200    
 
                CPI ENTERTAINMENT CONTENT (2005), INC.    
 
           
 
  By: /s/   John H. Perkins    
 
           
 
                Address for notices:         10 Alcorn Avenue, Suite 304        
Toronto, Ontario, Canada MV4 3A9         Telecopy No.: (212) 682-0200    

 



--------------------------------------------------------------------------------



 



                  CPI ENTERTAINMENT CONTENT (2006), INC.    
 
           
 
  By: /s/   John H. Perkins    
 
           
 
                Address for notices:         10 Alcorn Avenue, Suite 304        
Toronto, Ontario, Canada MV4 3A9         Telecopy No.: (212) 682-0200    

 



--------------------------------------------------------------------------------



 



                  SFX ENTERTAINMENT, INC.    
 
           
 
  By:   /s/ Alan B. Ridgeway    
 
           
 
                Address for notices:         9348 Civic Center Dr., 4th Floor  
      Beverly Hills, California 90210         Attention: General Counsel        
Telecopy No.: (310) 867-7158    

 



--------------------------------------------------------------------------------



 



     By its execution hereof, the Lender Guarantor hereby unconditionally and
irrevocably guarantees and becomes surety for, (i) the full and prompt
performance by Lender of its obligation to make Advances to the Borrowers under
this Agreement and (ii) all other obligations and liabilities owing to the
Borrowers by the Lender under this Agreement, now existing or hereafter incurred
under, arising out of, or in connection with, this Agreement.

                LIVE NATION, INC.  
 
         
 
  By:   /s/ Alan B. Ridgeway
 
 
 
              Address for notices:       9348 Civic Center Dr., 4th Floor      
Beverly Hills, California 90210       Attention: General Counsel       Telecopy
No.: (310) 867-7158  

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Form of Request for Additional Advance

         
SFX Entertainment, Inc.
  Date :    
 
       
9348 Civic Center Dr., 4th Floor
       
Beverly Hills, California 90210
       
 
       
Attention: Chief Financial Officer
       

1.   Pursuant to that certain Credit Agreement (the “Credit Agreement”) dated
May ___, 2006 among CPI International Touring Inc., CPI Touring (USA), Inc.,
Grand Entertainment (ROW), LLC, CPI Entertainment Content (2005), Inc., CPI
Entertainment Content (2006), Inc. (collectively, the “Borrowers” and
individually a “Borrower”), SFX Entertainment, Inc. (“Lender”) and Live Nation,
Inc., the undersigned Borrower hereby requests that an Advance be made on
                    , 20___, in the amount of $                     for the
purpose of                                         .

2.   The Type of the requested Advance is                     .

  3.   The Advance requested hereby will be made by:           (a)   Wire
transfer to:

             
 
  Account #        
 
     
 
   
 
  ABA #        
 
           
 
  Bank Name:        
 
           

        (b)   Deposit into the undersigned Borrower’s account number
                     with                     .

4.   The undersigned Borrower hereby represents and warrants to Lender, for
itself and on behalf of the other Borrowers, that:

  (a)   The Borrowers have complied with all duties and obligations required to
date to be carried out and performed by them pursuant to the terms of the Credit
Agreement;     (b)   No event of default, or event, which with the giving of
notice, the passage of time, or both, would constitute an event of default,
under the Credit Agreement has occurred and is continuing; and     (c)   All
sums advanced by Lender on account of this draw will be used solely for the
purpose set forth above and no other reason.

5.   The undersigned Borrower certifies that the statements made in this Request
for Advance and any documents submitted herewith are true and that the
undersigned Borrower has duly caused this Request for Loan Advance to be duly
signed on its behalf.

EXHIBIT “A”
Page 1 of 2

 



--------------------------------------------------------------------------------



 



6.   Capitalized terms used but not defined in this Request for Advance have the
respective meanings and definitions set forth in the Credit Agreement.

                           
 
               
 
  By:            
 
               
 
      Name:        
 
               
 
      Title:        
 
               

EXHIBIT “A”
Page 2 of 2

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
Form of Request for Letter of Credit

         
SFX Entertainment, Inc.
  Date :    
 
       
9348 Civic Center Dr., 4th Floor
       
Beverly Hills, California 90210
       
 
       
Attention: Chief Financial Officer
       

1.   Pursuant to that certain Credit Agreement (the “Credit Agreement”) dated
May ___, 2006 among CPI International Touring Inc., CPI Touring (USA), Inc.,
Grand Entertainment (ROW), LLC, CPI Entertainment Content (2005), Inc., CPI
Entertainment Content (2006), Inc. (collectively, the “Borrowers” and
individually a “Borrower”), SFX Entertainment, Inc. (“Lender”) and Live Nation,
Inc., the undersigned Borrower hereby requests that an Advance be made on
                    , 20___, in the amount of $                     for the
purpose of                                         .   2.   The purpose of the
requested Future Permitted Music Tour Letter of Credit is                     .
  3.   The Future Permitted Music Tour Letter of Credit requested hereby should
be delivered to:

         
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   

4.   The undersigned Borrower hereby represents and warrants to Lender, for
itself and on behalf of the other Borrowers, that:

  (a)   The Borrowers have complied with all duties and obligations required to
date to be carried out and performed by them pursuant to the terms of the Credit
Agreement; and     (b)   No event of default, or event, which with the giving of
notice, the passage of time, or both, would constitute an event of default,
under the Credit Agreement has occurred and is continuing.

5.   The undersigned Borrower certifies that the statements made in this Request
for Letter of Credit and any documents submitted herewith are true and that the
undersigned Borrower has duly caused this Request for Letter of Credit to be
duly signed on its behalf.

6.   Capitalized terms used but not defined in this Request for Letter of Credit
have the respective meanings and definitions set forth in the Credit Agreement.

                           
 
               
 
  By:            
 
               
 
      Name:        
 
               
 
      Title:        
 
               

EXHIBIT “B”
Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
Security Agreement
[TO BE ATTACHED]
EXHIBIT “C”
Page 1 of 1

 